DETAILED ACTION

This office action is in response to the application filed on 04/13/2021.  Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 04/13/2021 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2021, 11/01/2021, and 03/08/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 8-9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by CHUNG et al. (US Patent or PG Pub. No. 20180212430, hereinafter ‘359).	
Claim 1, ‘430 teaches a three-phase system (e.g., see Fig. 3, 5-8), comprising: three-phase circuit, each phase circuit of the three-phase circuit including at least one power conversion cell (e.g., corresponding 136s of 130, 132, and 134, see Fig. 3); and 
at least three phase controllers for controlling each phase circuit (e.g., corresponding 120, 122, 124 of 130, 132, and 134 respectively, see Fig. 3), respectively, each of the phase controllers including a communication interface (e.g., 110) through which the at least three phase controllers are in communications connection with each other (e.g., see Fig. 3, 5-6); wherein the phase controller of each phase circuit is configured for regulating bridge arm voltage of the at least one power conversion cell in the corresponding phase circuit by receiving signals sent from the phase controllers of other two phase circuits through the communication interface (e.g., the corresponding signals received by 120, 122,124 from 110 are function of the signals received from other two phase of 130, 132, and 134 respectively, see [0088]-[0090], Fig. 3, 5-6).
Claim 2, ‘430 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the phase controller of each phase circuit receives active power signals  sent from the phase controllers of other two phase circuits (e.g., the signals received through 110 are from 130, 132, 134 respectively, see Fig. 5-6), and regulates the bridge arm voltage of the at least one power conversion cell in the corresponding phase circuit according to the active power signal of each phase circuits and one of 
Claim 8, ‘430 teaches the limitations of claim 2 as discussed above.  It further teaches that wherein each phase circuit includes a plurality of power conversion cells (e.g., the corresponding 136s of 130. 132. 134 respectively) connected in series, and the plurality of power conversion cells of each phase circuit and the corresponding phase controller are connected in serial communication to form a loop network (e.g., see Fig. 3-4).
Claim 9, ‘430 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein each phase circuit includes a plurality of power conversion cells (e.g., 136s), an communication among the plurality of power conversion cells of each phase circuit is loop communication or bus communication or star communication (e.g., the 136s of each phases are series connected), and communication among phase circuits of the three-phase circuit is loop communication or bus communication or star communication (e.g., through 110, see Fig. 5).
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-19 are allowable.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 3, the prior art does not disclose or suggest, in combination with the 
For claims 4-5, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the three-phase system is a delta-connection three-phase system, and each of the phase controllers comprises: a DC voltage loop controller for receiving DC voltage reference and DC voltage feedback of the corresponding phase circuit, and outputting active 
For claims 6-7, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the three-phase system is a Y-connection three-phase system, and each of the phase controllers comprises: a DC voltage loop controller for receiving DC voltage reference and DC voltage feedback of the corresponding phase circuit, and outputting active current reference of the corresponding phase circuit; a three-phase current balancing module for receiving the active current reference of the corresponding phase circuit and active 
For claims 10-14, the prior art does not disclose or suggest a three-phase system, primarily,… having a three-phase circuit, each phase circuit of the three-phase circuit including at least one power conversion cell; and at least three phase controllers for controlling each phase circuit, respectively, wherein each of the phase controllers generates active power signal (XA, XB and XC) reflecting active power of the corresponding phase circuit according to voltage signal reflecting the corresponding phase circuit, respectively; each of the phase controllers also receives active power signals reflecting active powers of other two phase circuits, and generate zero-sequence component according to the active power signals (XA, XB and XC) reflecting 
For claims 15-19, the prior art does not disclose or suggest distributed control method of a three-phase system, primarily,…
15. A distributed control method of a three-phase system, wherein the three-phase system comprises: three-phase circuits, each phase circuit of the three-phase circuit including at least one power conversion cell; and at least three phase controllers for controlling each phase circuit, respectively, each of the phase controllers including a communication interface through which the at least three phase controllers are in communications connection with each other; wherein the distributed control method comprises: when loads at DC sides of the three-phase system are unbalanced, generating, by each of the phase controllers, active power signal (XA, XB, XC) reflecting active power of the corresponding phase circuit according to voltage signal of the corresponding phase circuit, respectively; receiving, by each of the phase controllers, active power signals reflecting active powers of other two phase circuits, and generating zero-sequence components according to the active power signals (XA, XB and XC) reflecting active powers of each phase circuits and phase signals (YA, YB and YC) reflecting current phases or voltage phases of each phase circuits, wherein, the zero-sequence components = (XAxYA+XBxYB+XCxYC) x K0, where KO is a proportional 
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838